USCA11 Case: 20-10935     Date Filed: 02/24/2021   Page: 1 of 5



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10935
                          Non-Argument Calendar
                        ________________________

         D.C. Docket Nos. 1:18-cv-22775-UU; 1:16-cr-20195-UU-2



EDDIE GRIFFIN,

                                               Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                               Respondent-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (February 24, 2021)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10935       Date Filed: 02/24/2021    Page: 2 of 5



      Eddie Griffin, proceeding pro se, appeals the denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence.        Griffin argues, and the

Government concedes, that the district court overlooked two of the claims in

Griffin’s motion. Because our case law required the district court to resolve all

claims for relief in Griffin’s § 2255 motion, we remand for consideration of Griffin’s

unresolved claims.

                                          I.

      In 2016, Griffin pleaded guilty to conspiracy to commit Hobbs Act robbery,

Hobbs Act robbery, and using a firearm to commit a violent crime under 18 U.S.C

§ 924(c)(1)(A). The district court sentenced Griffin to 216 months’ imprisonment,

including 84 months for his § 924(c) conviction.               Griffin appealed the

reasonableness of his sentence, and we affirmed. See United States v. Griffin, 701

F. App’x 876 (11th Cir. 2017).

      This brings us to the subject of this appeal. Griffin later moved to vacate his

sentence under 28 U.S.C § 2255, claiming relief on essentially three grounds: (1) the

district court wrongly applied the career-offender guidelines because his convictions

did not qualify as violent crimes; (2) the factual proffer Griffin signed with his plea

agreement failed to establish Griffin had “advance knowledge” that his codefendant

had a firearm—an element required to support a conviction under § 924(c)(1)(A);

and (3) his trial and appellate counsel provided constitutionally ineffective


                                          2
          USCA11 Case: 20-10935          Date Filed: 02/24/2021   Page: 3 of 5



assistance—the former by failing to challenge his career-offender designation, the

latter, his § 924(c)(1)(A) conviction.

      In denying Griffin’s motion, the district court overlooked Griffin’s claim that

the factual proffer failed to show Griffin had the “advance knowledge” required to

support a § 924(c)(1)(a) conviction. By extension, the district court also missed

Griffin’s ineffective-assistance-of-counsel claim—the one based on the failure of

Griffin’s appellate counsel to challenge his § 924(c)(1)(a) conviction. We issued a

certificate of appealability to address whether the district court’s failure to address

these claims violated Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992) (en banc).

                                            II.

      In a Section 2255 proceeding, we review legal issues de novo and factual

findings for clear error. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004).

We review only the issues specified in the certificate of appealability, Williams v.

Allen, 598 F.3d 778, 795 (11th Cir. 2010), and construe pro se pleadings liberally.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      When reviewing a Section 2255 motion, the district court must resolve “all

claims for relief” that the motion contains. Rhode v. United States, 583 F.3d 1289,

1291 (11th Cir. 2009) (citing Clisby v. Jones, 960 F.2d 925, 935–36 (11th Cir.




                                             3
           USCA11 Case: 20-10935           Date Filed: 02/24/2021      Page: 4 of 5



1992)).1 A “claim for relief” “is any allegation of a constitutional violation.” Clisby,

960 F.2d at 936. The movant must present his claim in “clear and simple language

such that the district court may not misunderstand it.” Dupree v. Warden, 715 F.3d

1295, 1299 (11th Cir. 2013) (holding that a pro se prisoner stated a claim for

ineffective assistance of counsel by including “two sentences” “in the middle of

fifteen-page memorandum attached” to a Section 2254 motion). A district court’s

failure to consider a properly asserted claim requires us to vacate the judgment and

remand the case for the district court to evaluate any unconsidered claims. Id.

                                              III.

       We remand Griffin’s Section 2255 motion because the district court did not

resolve all Griffin’s claims for relief. See Rhode, 583 F.3d at 1291. Grounds Two

and Four of Griffin’s complaint argue that he lacked the “requisite advance

knowledge that his codefendant would be armed” and that his “Appellate Counsel

was constitutionally ineffective” for failing to challenge his conviction on that basis.

Griffin developed these arguments in his supporting memorandum, citing the

Supreme Court’s decision in Rosemond v. United States, 572 U.S. 65, 67 (2014)

(holding that the Government must show that a defendant had “advance knowledge”

that a co-conspirator would use or carry a firearm to support a § 924(c) conviction).



       1
        Though we first applied this rule to Section 2254 proceedings in Clisby, we later
extended its application to Section 2255 motions in Rhode.
                                               4
          USCA11 Case: 20-10935      Date Filed: 02/24/2021   Page: 5 of 5



The district court did not address these claims. So even though it considered

Griffin’s other claims, the district court did not resolve “all” Griffin’s claims for

relief. Clisby, 960 F.2d at 935–36. As a result, we must vacate the judgment and

remand to the district court to resolve Grounds Two and Four of Griffin’s motion.

      VACATED AND REMANDED.




                                         5